Citation Nr: 1232697	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-39 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 28, 1967, to September 22, 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at a December 2009 hearing before an RO Decision Review Officer, and at an April 2011 hearing before the undersigned Veterans Law Judge. Transcripts of the hearings are associated with the claims file.

As will be discussed below, the Veteran was denied service connection for asthma in October 2007, and was provided notice of that decision in October 2007. He submitted an application to reopen the claim in July 2008.  The RO denied the Veteran's application to reopen his claim in November 2008. 

In a December 2011 decision, the Board reopened the claim for service connection for asthma and remanded this matter to the RO for additional development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  Asthma was not identified on the examination when the Veteran was accepted for his period of active service. 

2.  There is clear and unmistakable evidence that the asthma pre-existed active service and did not increase in severity during service beyond the natural progression of the disease.  



CONCLUSION OF LAW

The criteria for service connection for asthma are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.



Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided VCAA notice letters to the Veteran in August 2007, September 2008, and December 2011.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in September 2008 and December 2011.  The claim was readjudicated in the September 2008 Statement of the Case and the April 2012 Supplemental Statements of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Service treatment records are associated with the claims folder.  The VA treatment records dated from 2004 to 2011 are associated with the claims folder.  Records from the Veteran's private physician, Dr. P.P., are associated with the claims folder.  In December 2011, the RO asked the Veteran to identify any pertinent medical treatment and the Veteran did not respond to the request.  

The Veteran underwent a VA examination in 2012 to obtain medical evidence as to whether the asthma was aggravated by active service.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Merits of the Claim

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). 

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

In Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court indicated that if a disease is not noted at service entrance, the presumption of soundness applies under 38 U.S.C.A. § 1111.  The Court stated that the burden of proof then shifts to VA to establish by clear and unmistakable evidence both that a disease preexisted service and was not aggravated by service.  The Court noted that to rebut the aggravation prong of the presumption of soundness, VA must establish by clear and unmistakable evidence either that the preexisting disease did not increase in severity during service or that any increase was due to the natural progress of the disease.  The Court indicated that this burden of proof must be met by "affirmative evidence" demonstrating that there was no aggravation and the burden is not met by finding "that the record contains insufficient evidence of aggravation."  The Court noted that the Veteran need never produce any evidence of aggravation to prevail under the aggravation prong, even if clear and unmistakable evidence establishes that the disease preexisted service.  In other words, the burden is never shifted back to the Veteran to show that his disability increased in severity during service.   

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his asthma was aggravated by his active duty service.  In a notice of disagreement received in December 2008, the Veteran provided his own account of the events surrounding his in-service treatment and discharge from active service.  He asserted that although his asthma condition may have pre-existed service, he had not been having any problems with asthma for several months prior to entering the military.  He asserted that due to the military basic training, his asthma was aggravated and required medical attention, which eventually led to his being discharged from military service.  He contended that military service made his condition worse than it was prior to going into the military.  At an RO hearing in December 2009, the Veteran testified that during service his asthma worsened beyond its original state. 

Service records show that the Veteran entered active service on August 28, 1967 and was discharged on September 22, 1967.  Service treatment records show that he was afforded a service entrance examination.  On an August 28, 1967, Report of Medical History, Standard Form 89 (SF 89), the Veteran reported that he had then or had experienced in the past asthma.   

In an August 28, 1967, service entrance report of medical examination, the Veteran's lungs and chest, sinuses, mouth and throat were noted to be normal upon clinical evaluation.  His service entrance PULHES profile was '1' for stamina, psychiatric health, and each body area, thus indicating that the Veteran was then in excellent physical and mental condition.  See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  His physical category was "A," the highest classification of physical fitness.  He was found qualified for duty at sea and in the field.  There is no evidence of a diagnosis of asthma upon entrance examination. 

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that demonstrates that the injury or disease preexisted service and was not aggravated by such service.  The government may show a lack of aggravation by establishing by clear and unmistakable evidence that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b), Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  

In the present case, the Board finds that there is clear and unmistakable evidence that the asthma existed prior to service and was not aggravated by such service beyond the natural progression of the disease.  

As noted above, the Veteran entered active service on August 28, 1967.  On an August 28, 1967, Report of Medical History, Standard Form 89 (SF 89), the Veteran reported that he had then or had experienced in the past asthma.  The August 28, 1967 service entrance report of medical examination indicates that examination of the Veteran's lungs and chest, sinuses, mouth and throat were normal.  His service entrance PULHES profile was '1' for stamina, psychiatric health, and each body area, thus indicating that the Veteran was then in excellent physical and mental condition.  See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  His physical category was "A," the highest classification of physical fitness.  He was found qualified for duty at sea and in the field.

Service treatment records show that 8 days after service enlistment, the Veteran sought treatment for asthma symptoms.  Service treatment records show that on September 5, 1967, the Veteran complained of asthma.  On physical examination his chest was clear.  He was returned to duty.

On September 11, 1967, the Veteran again complained of asthma.  He stated that he had had this condition for four or five years and had seen a civilian doctor.  He stated that when he was exhausted he had wheezing and that he could barely catch his breath.  On physical examination his lungs were clear.  The treating clinician wrote that it did not appear that the Veteran was then having any current "trouble."  It appears from a change in handwriting that the Veteran was referred to a physician.  The physician wrote that the lungs were clear.  The impression was rule out asthma.  He was prescribed Tedral, an asthma medication. 

Service treatment records show that bronchial asthma was diagnosed 16 days after entrance into service.  On September 12, 1967, the Veteran was brought in for treatment by ambulance.  He was indicated to have completely blacked out, and to have experienced these attacks in the past.  On physical examination inspiration was shorter than exhalation.  His chest was clear.  A physician wrote by history that this was the Veteran's third week of training, and that he had experienced asthma since age seven, all year round, with cold and damp precipitating the condition.  It was noted that the asthma was said to last about one-half hour but its effects would persist for a few days.  By history, on this day he had a shortness of breath attack and "passed out." (Quotes in original).  It is written in the treatment record that the Veteran "did not mention asthma at AFEES or EED."  As noted above, the Veteran did report that he had experienced asthma either presently or in the past on his service entrance Report of Medical History (SF 89).  On physical examination the Veteran was noted to have wheezing throughout the lung fields.  The diagnosis was bronchial asthma that existed prior to service.  He was prescribed ephedrine and another medication. 

A September 19, 1967, Medical Board Report Cover Sheet indicates that the Veteran had asthma that was not incurred in the line of duty, that existed prior to entry and was not aggravated by service, and that may be permanent.  The Veteran was indicated to be unfit for duty.  He was recommended for discharge due to physical disability. 

The attached September 1967 Medical Board narrative report states that the Veteran did not report asthma on his SF 89 (i.e., his report of medical history upon entry into service), which is incorrect, unless the SF 89 was later altered. 

The Medical Board report further reported on September 18, 1967, that on physical examination the Veteran showed scattered, high-pitched rhonchi throughout both lung fields, and that the remainder of physical examination was within acceptable limits.  The Veteran was found to have bronchial asthma that existed prior to service.  The narrative section of the report provided no opinion as to whether the condition was aggravated by active service.  The profile for the Veteran's physical stamina was revised from a "1" to "3."  The Medical Board recommended the Veteran for discharge from service.  The Veteran was honorably discharged from active service due to physical disability on September 22, 1967.

There is affirmative evidence establishing that the pre-existing asthma was not aggravated during service beyond the natural progression of the disease.  The Medical Board report is affirmative evidence that establishes that the pre-existing asthma was not aggravated during service.  

A VA medical opinion was obtained in January 2012 as to whether the asthma increased in severity during active service beyond the natural progression of the disease.  The January 2012 VA medical opinion is affirmative evidence that establishes that the pre-existing asthma was not aggravated during service.  The VA examiner opined that the asthma clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated in service beyond the natural progression the disease.  The examiner opined that the asthma existed prior to the service.  The examiner indicated that the rationale for this opinion was that the Veteran reported having asthma upon his entrance examination and he reported having a history of asthma for 4 or 5 years or since age 7 when treated in service.  The examiner stated that the Veteran reported at the VA examination that he had asthma prior to entering service and he reported this on his service entrance examination.  The Veteran is competent to report observable symptoms such as the difficulty breathing.   

The examiner also indicated that from a medical standpoint, the onset of asthma rarely begins abruptly at age 19, rather there is a history of symptoms beginning when the individual is a child.  The examiner stated that the medical evidence in the service treatment records is consistent with the medical history provided by the Veteran and is consistent with the typical clinical course of asthma.  

The examiner also opined that the asthma did not begin in service, did not worsen in service, and was not related to an incident in service.  The examiner indicated that the rationale was that although heavy physical exertion often caused an exacerbation of asthma in certain groups of individuals, of which this Veteran is included, it does not permanently worsen the disease.  The examiner stated that there is no pathophysiological basis for the contention that exercise would cause permanent damage to the lungs, bronchi, or would alter the physiology of the respiratory system as to course a predisposition to broncoconstriction.  

The examiner stated that conversely, improving a patient's cardiovascular fitness reduces the minute ventilation needed for any given level of exercise thereby decreasing the stimulus for bronchoconstriction.  Thus, the regular long-term exercise may be helpful in preventing the onset of exercise induced bronchoconstriction.  

The examiner stated that the clinical course of this Veteran while he was in service is consistent with that of a patient who has exercise induced asthma.  The examiner stated that it was apparent that the strenuous physical activity caused an exacerbation of the Veteran's asthma during service but it was not apparent that he experienced chronic worsening of the condition after service.  The examiner stated that this is evidenced by the fact that the medical records after service do not indicate that the Veteran's asthma increased in severity.  The examiner concluded that there was no medical evidence that the asthma chronically worsened after service and a contention that exercise worsened the asthma is not consistent with the known physiology of the exercise in relation to the disease.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the January 2012 VA medical opinion to have great evidentiary weight in this case.  The VA medical reviewer considered the claims folder including the service treatment records and the Veteran's entire medical history pertinent to the asthma including the Veteran's own statements concerning this disease in arriving at the medical opinion.  The examiner provided a detailed rationale for the opinion, cited to the facts which supported the opinion, and also cited to the medical research which supports the medical opinion.  The examiner's opinion is supported by a rationale and is adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran has submitted his own lay statements that the asthma was aggravated during his period of active service.  In a notice of disagreement received in December 2008, the Veteran for the first time provided his own account of the events surrounding his in-service treatment and discharge from active service.  He asserted that although his asthma condition may have pre-existed service, he had not been having any problems with asthma for several months prior to entering the military.  He asserted that due to the military basic training, his asthma was aggravated and required medical attention, which eventually led to his being discharged from military service.  He contended that military service made his condition worse than it was prior to going into the military.  Similarly, at an RO hearing in December 2009, the Veteran testified that during service his asthma worsened beyond its original state. 

The Veteran is competent to report observable symptoms such as difficulty breathing.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Board finds that the Veteran's own assertions that the asthma increased in severity during service are afforded little probative weight in the absence of a showing that he has the expertise to render medical opinions.  A lay person is only qualified to report on matters which are capable of lay observation.  However, the Veteran, as a lay person, is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Veteran has only made general assertions that his asthma increased in severity in service.  He did not provide sufficient lay evidence that the asthma permanently increased in severity due to service.  At the hearing before the RO in December 2009, he stated that after service, he had no emergency room treatment or other inpatient treatment for the asthma.  The Veteran has not submitted any medical evidence to support his lay assertions that the asthma increased in severity in that period of service. 

The Board finds that the service treatment records, the Medical Board report, and the January 2012 VA medical opinion, when considered together, are clear and unmistakable evidence that demonstrates that the asthma preexisted service and was not aggravated by such service beyond the natural progression of the disease.  The presumption of soundness is rebutted by clear and unmistakable evidence that demonstrates that the asthma preexisted service and was not aggravated by such service.  The Board finds that the preponderance of the evidence is against the claim and that the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, the claim for service connection for asthma is denied. 



ORDER

Service connection for asthma is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


